Title: From George Washington to Major Henry Lee, Jr., 23 August 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir,
          Head Quarters [West Point] Aug. 23d 1779
        
        I have received your report of the attack of Powles Hook transmitted by Capt. Rudulph which I have forwarded to Congress by Lieutenant McCalester. I shall be sorry if this should be contrary to your wish or Capt. Rudulph’s expectation, as I have the best opinion of this Gentleman’s merit. My motives for sending Mr McCalester with the dispatches were that he commanded one of the forlorn hopes and got possession of the standard. As custom required the sending this to Congress, I thought the bearer of it ought to be the person who had the good fortune to gain possession of it especially as you had forwarded it by him to me, nor would it have been warranted by precedent to have sent one with the dispatches and another with the standard. You will find my sense of your conduct and of that of the officers & men under your command, expressed in the General order of yesterday & in my Letter to Congress. I congratulate you on your success. I am with great regard Dr Sir Your most Obedt servant
        
          G.W.
        
        
        
          You will send a small escort of Dragoons with Lt McCalester.
          P.S. You will be pleased to order Capt. Handy with the detachment under his command to join his Brigade as soon as the soldiery have recd their shoes.
        
      